DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species: chemotherapeutic agent, antimetabolite, cytokine, IL-12, and pancreatic cancer,  in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the grounds that a species election requirement of a generic claim is improper unless a multiplicity of species is covered and, also, that any removal of claims is improper because Examiner's species election requirement does not identify which if any claims can be removed. 
This is not found persuasive because the generic claim covers a multiplicity of species. 
The requirement is still deemed proper and is therefore made FINAL. Claims 1-25 as drawn to the elected species are pending and are examined. 
 
Claim Objections
Claim 1 is objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, in the independent claim 1, one of the steps is “exposing a cancer cell to a therapeutic agent”. It is not clear how is this step connected to the method of delivering a payload since there is no apparent connection between the aftermath of the cancer cell exposure and the step of payload delivery, as long as the ligand for chimeric antigen receptor is associated with the cancer cell. It is also unclear how is surgery and gene therapy, which are procedures for treatment, assimilated with specific macromolecules enumerated in claim 2.
As such, the metes and bounds of the claims could not be determined.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
First, as underscored in the 35 U.S.C. 112(b), the method of payload delivery is not connected with the step of “exposing a cancer cell to a therapeutic agent”. In the examples described in the Specification, there is no indication of any treatment of a cancer cell with any therapeutic agent before exposing the target (cancer) cell to the CAR-T cell for payload delivery. Thus, the method as claimed, comprising this particular step, is not in possession of Applicant.  
Second, for a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  For example the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification discloses anti-CD19, anti-CD20,  anti-CD133, anti-αvβ6, anti-onco-sialylated CD43, and anti-DLL3 CAR-T cells or SMART CAR-T cells used for delivering an array of payloads (examples). 
The RNA destabilizing elements (RDEs) operably linked to a polynucleotide encoding the payloads used are: the 3′-UTR of the gene encoding IL-2, The AU-rich element from the 3′UTR of IFNγ (with or without different microRNA binding sites) (denoted Gold1-3); for luciferase, Applicant used different RDEs: AU 4 to AU 22 and AU 101 (IFNγ).
In terms of payloads, Applicant used  anti-CXCL12 antibody, anti-CXCR4 antibody, IL-12, anti-4-1BB antibody, anti-CD11b antibody, anti-CTLA4 antibody, anti-IL1b antibody, a BiTE, CCL2, HAC, heparinase, hyaluronidase, Hsp60, Hsp70, IL-2, IL-15, IL-18, INFγ, miRNA (e.g., mir155), CD40 ligand, ApoE3, ApoE4, TNFα, CCR2, CCR4/CXCL12, CXCR3+CXCL9, CXCL9, ACLY, antagonists of CSF1 receptor, miRNA for Tox, miRNA for TCF-7 and/or anti-CD28 antibody.
However, the claims are drawn to T-cells comprising any chimeric antigen receptor while presenting evidence of use of a limited number of species which do not constitute representative examples of the vast genus of CAR-T cells comprising any cancer associated antigen. Also, the claims are drawn to CAR-T cells comprising any heterologous nucleic acid comprising a promoter operably linked to any polynucleotide encoding any payload that is operably linked to a polynucleotide encoding an RNA degradation element (RDE), wherein the RDE is any AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE. In dependent claims, the payload is “narrowed” to a collection of genera (cytokines, a FasL, antibodies, growth factors, chemokines, enzymes that cleaves polypeptides or polysaccharides, granzymes, a perforin, or  checkpoint inhibitors).
It is clear that Applicant was not in possession of the full scope of the claims, since the specification and the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Pub. No. 20180057822- published 03/01/2018 - cited by Applicant). 
The reference disclose that  methods of state-of-the-art targeted delivery of nucleic acids are available ([0154]) (i.e. methods for delivering a payload). Control devices are disclosed including: RNA destabilizing elements (RDE), RNA control devices, and destabilizing elements (DE) combined with Chimeric Antigen Receptors (CARs) or other transgenes in eukaryotic cells. Multicistronic vectors are also disclosed for use in engineering host eukaryotic cells with the CARs and transgenes under the control of the control devices. These control devices can be used to optimize expression of CARs in the eukaryotic cells so that effector function is optimized. CARs and transgene payloads can also be engineered into eukaryotic cells so that the transgene payload is expressed and delivered after stimulation of the CAR on the eukaryotic cell (abstract). A composition comprising the eukaryotic cells described herein as an active ingredient can be administered for treatment of, for example, a cancer (blood cancer (leukemia), solid tumor (ovarian cancer) etc.), depending on an antigen to which a CAR, DE-CAR, and/or Side-CAR polypeptide binds ([0176]).
The CAR are introduced in T cells that can be obtained from a number of sources, including peripheral blood mononuclear cells, bone marrow, lymph node tissue, cord blood, thymus tissue, tissue from a site of infection, ascites, pleural effusion, spleen tissue, and tumors. Any number of T cell lines available in the art also may be used. T-cells can be obtained from a unit of blood collected from a subject using any number of techniques known to the skilled artisan, such as Ficoll separation. Cells from the circulating blood of an individual can be obtained by apheresis ([0129]). 
The reference describes an example of payload delivery to DLBCL using an anti-CD19 CAR T-cell: “The anti-CD19 Smart CAR T-lymphocytes and anti-CD19 CAR T-cell lymphocytes of Example 6 are used in this example. These CAR T-lymphocytes are further engineered to include a construct encoding a PD-1 inhibitor under the control of the 3′-UTR of IL2 that has been modified by removal of the MIR186 sites” ([0264]). 
Similar anti-CD19 CAR T-constructs were used for delivery of IL-12  under the control of RDE1 (Gold1) (example 18). The PD-1 inhibitor antibodies  are delivered to AML using  anti-CD133 CAR and anti-CD133 Smart CAR constructs that are transfected by routine methods into T-lymphocytes (Jurkat cells and/or primary human T-lymphocytes) (example 12). Other transgenes may encode, for example, a cytokine, an antibody, a check point inhibitor, a granzyme, an apoptosis inducer, complement, a cytotoxic small molecule, other cytotoxic compounds, a polypeptide for imaging, or other polypeptides. Cytokines can include, for example, IL-2, IL-12, IL-15, IL-18, IFN, TNF-α, TGF-β, and/or IL-10 ([0086]-[0087]).
Regarding the limitations linked to the order of exposure of the cancer cell to a therapeutic agent before, after or simultaneously to exposing the primary T-cell to a ligand, the reference teaches the methods steps may be carried out in any order of events logically possible ([0041]).
 Thus, in the broadest reasonable interpretation, claims  1-7 and 18-20 are anticipated by the reference cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 20180057822- published 03/01/2018 - cited by Applicant) in view of Owonikoko et al. (Two Novel Immunotherapy Agents Targeting DLL3 in SCLC: Trials in Progress of AMG 757 and AMG 119. J. Thoracic Oncology 13, S351-S353, 2018).
The claims add the limitation that chimeric antigen receptor comprises an antibody against the DLL3 antigen found on a tumor cell such as an IDH1mut glioma cell, a melanoma cell, or a small cell lung cancer cell.
The teachings of Wang et al. were presented supra and they were silent about using an anti-DLL3 antibody comprised in a CAR-T cell.
The Owonikoko et al reference teaches that  small cell lung cancer (SCLC) is an aggressive neuroendocrine tumor characterized by initial response to chemotherapy and radiotherapy followed by relapse or progression with chemoresistant disease. Delta-like ligand 3 (DLL3) is an inhibitory Notch ligand that is specifically upregulated in SCLC. IHC profiling of tumor samples showed DLL3 expression in 86% of SCLC tumors and minimal expression in normal tissue. Clinical trials (NCT03319940 and NCT03392064) of two novel immunotherapy agents that target DLL3 are conducted for use of AMG757 and AMG119 reagents. AMG 757 is a half-life extended bispecific T cell engager (BiTE®) antibody construct that is designed to transiently crosslink DLL3-positive SCLC cells to CD3-positive T cells and induce T cell mediated tumor cell lysis and concomitant T cell proliferation. AMG 119 is an adoptive cellular therapy that consists of a patient’s autologous T cells that have been genetically modified ex vivo to express a transmembrane chimeric antigen receptor that targets DLL3 on the surface of SCLC cells. Both AMG 119 and AMG 757 showed potent killing of SCLC cell lines with a broad range of DLL3 expression in vitro and inhibition of tumor growth in the SHP-77 human SCLC xenograft model in vivo. AMG 757 was well tolerated in a preclinical multi-dose GLP toxicology study, with no evidence of tissue damage at weekly doses as high as 4.5 mg/kg.
It would have been obvious for a person of ordinary skill in the art  at the time that the invention was filed to have used anti-DLL3 antibodies in the method of Wang et al. with a reasonable expectation of success given the fact that (BiTE®) were used by Owonikoko et al., thus mimicking the method of Wang et al. which uses anti-CD3/28 beads for activating anti-DLL3 comprising CAR-T cells. The motivation to do so is to solve a lingering problem in SCLC, which is the low number of months of survival benefits under the current treatment protocols using anti-PD-L1 antibody atezolizumab to carboplatin and etoposide chemotherapy.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 20180057822- published 03/01/2018- cited by Applicant) in view of Posey et al. (Engineered CAR T cells targeting the Cancer-associated Tn-glycoform of the membrane mucin MUC1 control adenocarcinoma. Immunity, 44, 1444-1454, 2016 -cited by Applicant).
The claims add the limitation that chimeric antigen receptor comprises an antibody against the TnMUC1 antigen found on a breast or pancreatic tumor cell.
The teachings of Wang et al. were presented supra and they were silent about using an anti-TnMUC1 antibody comprised in a CAR-T cell.
Posey et al. developed a CAR-T cell therapy to break immune tolerance to solid tumors by targeting an aberrantly glycosylated, cancer-specific glycoprotein in multiple cancer histotypes and demonstrated efficacy and safety in tumors as diverse as leukemia and pancreatic cancer. In solid tumors, the full potential of CAR T cell therapy is limited by the availability of cell surface antigens with sufficient cancer-specific expression. In the past, the majority of CAR targets have been normal self-antigens on dispensable hematopoietic tissues or overexpressed shared antigens. The refence establishes that abnormal self-antigens can serve as targets for tumor rejection. The reference findings demonstrate the therapeutic efficacy of CAR T cells directed against Tn-MUC1 and present aberrantly glycosylated antigens as a novel class of targets for tumor therapy with engineered T cells (abstract). A CAR targeting a common tumor aberrant O-glycosylation site, the Tn and STn antigen on MUC1, is able to specifically recognize multiple types of tumors in vitro, and demonstrates anti-tumor efficacy in murine models of cancers as diverse as leukemia and pancreatic cancer. A variety of experimental approaches, including isogenic Jurkat cells, indicate that the CAR is specific for the Tn-MUC1 epitope (discussion). 
It would have been obvious for a person of ordinary skill in the art  at the time that the invention was filed to have used CAR-T cells  comprising the anti-TnMUC1 in the method of Wang et al. with a reasonable expectation of success given the fact that the Posey et al. approach was successfully used to treat solid tumors expressing anTnMUC1. The motivation to do so is to solve a lingering problem in solid cancer immunotherapy, which the limited number of cancer -specific antigens with sufficient membrane expression. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,323,249 in view of Wang et al. (U.S. Pub. No. 20180057822- published 03/01/2018). The U.S. Patent claims a method for expressing a transgene, comprising the steps of: (a) obtaining a primary T-cell comprising a chimeric antigen receptor, and a heterologous nucleic acid comprising a polynucleotide encoding the transgene that is operably linked to a polynucleotide encoding a RNA destabilizing element (RDE), wherein the RDE is an AU rich element, wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, wherein an RDE binding protein binds to the RDE and regulates expression of the transgene; (b) binding the primary T-cell to a target ligand for the chimeric antigen receptor at a target site in a subject wherein binding of the target ligand by the chimeric antigen receptor activates the primary T-cell, wherein activation of the primary T-cell changes a metabolic state of the primary T-cell and this changes binding of the RDE by the RDE binding protein; and (c) expressing the transgene wherein the amount of polypeptide made from the transgene is increased after activation of the cell by the chimeric antigen receptor. The transgene encodes a cytokine (e.g. -IL-12), a FasL, an antibody, a growth factor, a chemokine, an enzyme that cleaves a polypeptide or a polysaccharide, a granzyme, a perforin, a checkpoint inhibitor, a chimeric antigen receptor or a membrane bound receptor.
The U.S. Patent does not provide for delivering a payload when the T-cell is activated. Wang et al. describes an example of payload delivery to DLBCL using an anti-CD19 CAR T-cell: “The anti-CD19 Smart CAR T-lymphocytes and anti-CD19 CAR T-cell lymphocytes of Example 6 are used in this example. These CAR T-lymphocytes are further engineered to include a construct encoding a PD-1 inhibitor under the control of the 3′-UTR of IL2 that has been modified by removal of the MIR186 sites” ([0264]).  Similar anti-CD19 CAR T-constructs were used for delivery of IL-12  under the control of RDE1 (Gold1) (example 18). The PD-1 inhibitor antibodies  are delivered to AML using  anti-CD133 CAR and anti-CD133 Smart CAR constructs that are transfected by routine methods into T-lymphocytes (Jurkat cells and/or primary human T-lymphocytes) (example 12). Other transgenes may encode, for example, a cytokine, an antibody, a check point inhibitor, a granzyme, an apoptosis inducer, complement, a cytotoxic small molecule, other cytotoxic compounds, a polypeptide for imaging, or other polypeptides. Cytokines can include, for example, IL-2, IL-12, IL-15, IL-18, IFN, TNF-α, TGF-β, and/or IL-10 ([0086]-[0087]).
It would have been obvious for a person of ordinary skill in the art  at the time that the invention was filed to have combined the teaching of the U.S. Patent with the teachings of Wang et al. and achieve a payload delivery method that would assure that the amount of the polypeptide encoded by the transgene controlled by the RDE is increased upon T-cell activation with a reasonable expectation of success since Wang et al. indicated the feasibility of the method and the U.S. Patent indicate the optimization of the  CAR-T cells by using Gold RDEs. Available methods in the art would have been just used to solve the payload delivery by CAR-T activated T-cells.

Claims 1, 6-11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,675,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claims a method of controlling expression of a transgene, comprising the steps of: obtaining a primary T-cell comprising a chimeric antigen receptor, and a heterologous nucleic acid comprising a polynucleotide encoding the transgene that is operably linked to a polynucleotide encoding a RNA degradation element (RDE), wherein the RDE is an AU101 (Interferon gamma or IFNγ) or an AU14 (IL6), wherein the heterologous nucleic acid is transcribed to make a transcript encoding the transgene operably linked to the RDE, wherein an RDE binding protein binds to the RDE and regulates expression of the transgene; exposing the primary T-cell to a ligand for the chimeric antigen receptor wherein binding of the ligand by the chimeric antigen receptor activates the primary T-cell and the primary T-cell proliferates, and the activation of the primary T-cell changes binding of the RDE by the RDE binding protein; and expressing the transgene wherein the transgene has increased levels of expression after the activation of the primary T-cell compared to the level of expression of the transgene before activation of the primary T-cell. The transgene encodes a cytokine, a FasL, an antibody, a growth factor, a chemokine, an enzyme that cleaves a polypeptide or a polysaccharide, a granzyme, a perforin, or a checkpoint inhibitor. The chimeric antigen receptor is an anti-DLL3 chimeric antigen receptor. The ligand is a DLL3 found on a  tumor cell such as a small cell lung cancer cell, a melanoma cell or an IDH1 mutant glioma cell. By performing the method claimed by the Patent a skilled artisan would, de facto, perform the method of claims 1, 6-11, and 18-20.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647